Citation Nr: 0001892	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran's retroactive benefits awarded by a July 
1997 RO decision are subject to recoupment of an overpayment 
previously determined to have been due to sole administrative 
error.  

(The issues of entitlement to increased evaluations for the 
separately rated residuals of an intracerebral hemorrhage due 
to aneurysm will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Allen E. Falk, Attorney 


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971, and from October 1983 to December 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that additional retroactive benefits awarded to the 
veteran pursuant to a July 22, 1997, RO decision would be 
withheld in order to recoup a $7,206.27 debt.  A notice of 
disagreement was received in October 1997.  A statement of 
the case was issued in January 1998.  A substantive appeal 
was received from the veteran in February 1998.  


FINDINGS OF FACT

1.  In an early July 1997 Administrative decision, the RO 
found that an overpayment of retroactive VA compensation 
benefits in the amount of $7,206.27 was created due to sole 
administrative error.  

2.  In a July 22, 1997, RO decision, service connection was 
established for an adjustment disorder, the result of which 
increased the veteran's combined disability evaluation from 
50 to 70 percent effective April 1, 1987.  

3.  In a September 1997 award letter, the veteran was 
notified by the RO that the additional retroactive benefits 
he was entitled to pursuant to this July 1997 decision would 
be withheld in order to recoup the $7,206.28 debt (the Board 
assumes that the RO was referring to the $7,206.27 "debt"). 



CONCLUSION OF LAW

The veteran's retroactive benefits awarded by the July 22, 
1997 RO decision are not subject to recoupment of the 
overpayment previously determined to have been due to sole 
administrative error.  38 U.S.C.A. § 5112(b)(10) (West 1991); 
38 C.F.R. §§ 1.912(a); 3.500(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case can be briefly summarized.  By an 
October 1996 RO decision, a 100 percent disability evaluation 
was established from December 15, 1987 to April 1, 1988, for 
a intracerebral hemorrhage due to aneurysm, and a combined 
evaluation of 50 percent (evaluation for several residuals of 
the intracerebral hemorrhage) was established from April 1, 
1988.  In November 1996, the veteran was issued a retroactive 
check representing benefits owed him from January 1, 1988, 
for a veteran with no dependents.  

Thereafter, in January 1997, another check, representing 
additional retroactive benefits on behalf the veteran's wife 
and two children, was issued to the veteran.  However, due to 
an administrative error, the veteran was overpaid in excess 
of $12,600.  In May 1997, an attempt by the RO to correct 
this error resulted in the issuance of another check, this 
one in the amount of $3,147.  The veteran ultimately returned 
a portion of these funds, and the RO withheld an award dated 
in June 1997 for additional benefits due to the veteran's 
children's school attendance past the age of eighteen years.  
All of the above actions (i.e. when these benefits were 
retroactively adjusted, and some of the funds recouped) 
resulted in an overpayment of $7,206.27.  

In an early July 1997 Administrative decision, however, the 
RO found that the overpayment of $7,206.27 was created due to 
sole administrative error.  In view of the finding that sole 
VA error was responsible for the overpayment of compensation 
benefits in this case, the date of termination or reduction 
of these benefits would be the date of last payment, in this 
case when the May 1997 check was issued.  Accordingly, the 
overpayment in this case was not properly established.  38 
C.F.R. § 3.500(b)(2) (1999).

In a July 22, 1997, RO decision, service connection was 
established for an adjustment disorder, and a 50 percent 
evaluation was assigned effective from April 1, 1988; this 
brought the veteran's combined disability evaluation to 70 
percent, effective April 1, 1988.  In a September 1997 award 
letter, the veteran was notified by the RO that the 
additional retroactive benefits he was entitled to pursuant 
to this July 1997 decision would be withheld in order to 
recoup the $7,206.28 debt (the Board assumes that the RO was 
referring to the $7,206.27 "debt").  The veteran disagreed 
with such action, and this appeal ensued.  

The Board notes that, generally, VA collects debts by 
administrative offset from any payments made by VA to an 
individual indebted to VA.  See 38 C.F.R. § 1.912(a) (1999).  
In this case, however, it was determined, in the July 1997 
Administrative decision, that an overpayment was not properly 
established, and as such, there is no debt to be recouped.  
As noted above, the Administrative decision had the effect of 
reducing the veteran's benefits effective the date of the 
last erroneous payment.  38 C.F.R. § 3.500(b)(2) (1999). In 
view of the finding of sole administrative error, the 
$7,206.27 amount at issue in this matter is not a debt now 
owed to VA by the veteran, and VA cannot recoup these funds 
by withholding additional benefits the veteran became 
entitled to in light of the July 22, 1997 RO decision which 
increased his VA disability compensation.  38 C.F.R. § 1.912 
(1999).  

In view of the above, the Board finds that the veteran's 
retroactive benefits awarded by the July 22, 1997 RO decision 
are not subject to recoupment of the overpayment previously 
determined to have been due to sole administrative error.  
The veteran's appeal is granted.



ORDER

The veteran's retroactive benefits awarded by the July 22, 
1997 RO decision are not subject to recoupment of the 
overpayment previously determined to have been due to sole 
administrative error.  The appeal is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

